MEMORANDUM **
Appellant Barry L. Solomon, appeals directly from the district court order affirming in part, and remanding in part, a bankruptcy court order dismissing his complaint served one business day after the expiration of the time provided by Federal Rule of Civil Procedure Rule 4(m). We dismiss the appeal for lack of jurisdiction.
Under 28 U.S.C. § 158(d), we do not have jurisdiction to hear interlocutory appeals in bankruptcy cases. Silver Sage Partners, Ltd. v. City of Desert Hot Springs (In re City of Desert Hot Springs), 339 F.3d 782, 787 (9th Cir.2003). Here, the district court’s order was not final; the Trustee appealed the district court’s order before the bankruptcy court could make the requisite determinations on the remanded issues. See Bonner Mall P’ship v. U.S. Bancorp Mortgage Co. (In re Bonner Mall P’ship), 2 F.3d 899, 904 (9th Cir.1993) (citing King v. Stanton (In re Stanton), 766 F.2d 1283, 1286 (9th Cir. 1985)).
The appeal is DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.